DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-4, 6, and 10-16 in the reply filed on August 9, 2022 is acknowledged.
Claims 5, 7, 8, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2022.

Claim Interpretation (1)
Claims 15 and 16 have been interpreted as dependent claims since claims 15 and 16 refer to claim 14 and claim 1, respectively, and the patent application fee determination record indicates only one independent claim (claim 1) at the time of filing on January 29, 2021. See also Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) (see MPEP 2173.05(f)).





Claim Interpretation (2)
In claim 15, without “configured to” language between the controller and the claimed operation, the limitation “(i) controlling said elevating mechanism to stop said ring member at a first position lying below the front surface of said substrate and causing said first processing liquid supply unit to supply the processing liquid while causing said rotation mechanism to rotate said holding member and said ring member, and (ii) controlling said elevating mechanism to stop said ring member at a second position a distance equal to the thickness of said substrate below said first position and causing said second processing liquid supply unit to supply the processing liquid while causing said rotation mechanism to rotate said holding member and said ring member” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the controller.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (see MPEP 2114(IV); Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 16, without “configured to” language between the controller and the claimed operation, the limitation “causing said processing liquid supply unit to supply the processing liquid while causing said rotation mechanism to rotate said holding member and said ring member, thereby performing substrate processing” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the controller.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (see MPEP 2114(IV); Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

Claim Interpretation (3)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claim limitation “holding member” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “holding” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “member” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover “a pins” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0058-0059).

	
Claim limitation “rotation member” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “rotation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “member” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover “two motors” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0157).

Claim limitation “speed change mechanism” in claim 2 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “speed change” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “mechanism” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has/have been interpreted to cover “cooperating gears” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0013-0015).

Claim limitation “movement mechanism” in claim 6 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “movement” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “mechanism” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has/have been interpreted to cover “an air cylinder or single-shaft stage” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0115).

Claim limitation “elevating mechanism” in claims 14 and 15 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “elevating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “mechanism” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 14 and 15 has/have been interpreted to cover “ ” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0202).

Claim limitation “processing liquid supply unit” in claims 15 and 16 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “processing liquid supply” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 15 and 16 has/have been interpreted to cover “a nozzle” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0049).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 15 recites “a substrate holding apparatus as recited in Claim 14” in line 2. This limitation is indefinite since without the term “said” or “the” it is unclear whether the limitation is referring to the substrate holding apparatus explicitly recited in claim 14. The limitation will be interpreted as “the substrate holding apparatus as recited in Claim 14” for clarity.

Claim 16 recites “a substrate holding apparatus as recited in Claim 1” in line 2. This limitation is indefinite since without the term “said” or “the” it is unclear whether the limitation is referring to the substrate holding apparatus explicitly recited in claim 1. The limitation will be interpreted as “the substrate holding apparatus as recited in Claim 1” for clarity.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoda (USP 5906860, already of record).
The limitation “rotation mechanism” in claim 1 has been interpreted in view of Applicant’s specification to refer to “a first motor and a second motor” (Spec., para 0157).
The limitation “upper surface” in the expression “ring member having an upper surface” in claim 1 has been given its broadest reasonable interpretation to refer to any surface of the ring member that faces upwards (see for example annotated Fig. 3 of Motoda below). 

Regarding claim 1, Motoda teaches a substrate holding apparatus comprising: 
a support section 10a (holding member) of spin chuck 10 holding a substrate G in a horizontal attitude (col. 7, lines 27-44; see for example Fig. 3); 
a cup 20 (ring member) in a shape of a ring surrounding a peripheral edge of the substrate G held by said support section 10a (holding member) as seen in plan view, 
said cup 20 (ring member) having an upper surface positioned below a front surface of said substrate G (col. 7, lines 46-55; see for example annotated Fig. 3 below).
Motada further teaches that motors 11, 22 (rotation mechanism) rotate the support section 10a (holding member) and cup 20 (ring member), respectively, about a rotation axis at rotation speeds different from each other. For example, motor 11 rotates the support section 10a (holding member) at a speed > 0 rpm between time t1-t3, while cup 20 (ring member) is not rotated (i.e., speed = 0 rpm) (see for example col. 9, lines 49-63; Fig. 7). In another example, motor 11 rotates the support section 10a (holding member) at SA3= 1,000 rpm/sec while motor 22 rotates the cup 20 (ring member) at CPA=500 rpm/sec (col. 10, lines 55-62; see for example Fig. 9). 
Motada further shows the rotation axis being a vertical axis passing through the substrate G held by said support section 10a (holding member) (see for example Fig. 3).

	Regarding claim 2, Motoda further teaches the rotation mechanism including:
a first motor 11 (col. 6, lines 49-65; see for example Fig. 3), 
a shaft 10b coupling said first motor 11 and the support section 10a (holding member to each other (col. 7, lines 27-44; see for example Fig. 3), and 
a rotatable outer cylinder 23 (speed change mechanism) coupling said shaft 10b and said cup 20 (ring member) rotatably relative to each other and rotating said cup 20 (ring member) at a speed ratio to the rotation speed of said shaft 10b (col. 7, lines 46-55; see for example Fig. 3).










    PNG
    media_image1.png
    504
    503
    media_image1.png
    Greyscale
[AltContent: textbox (upper surface)][AltContent: arrow]	












Annotated Fig. 3 of Motoda showing broadest reasonable interpretation of “an upper surface” of cup 20 (ring member).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, 11, 12, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi (US 20080070418) in view of Swain (USP 5211753).
The limitation “rotation mechanism” in claim 1 has been interpreted in view of Applicant’s specification to refer to “a first motor and a second motor” (Spec., para 0157).

Regarding claims 1, 2, and 16, Miyagi teaches a substrate processing apparatus comprising: 
	a chuck 21 (holding member) holding a substrate (9a) in a horizontal attitude (para 0044; see for example Fig. 3); 
a ring member (41) in a shape of a ring surrounding a peripheral edge of the substrate (9a) held by the chuck 21 (holding member) as seen in plan view (see for example Fig. 3), said ring member (41) having an upper surface (412) level with or positioned below a front surface of said substrate (9a) (see for example Fig. 3);
a processing liquid supply unit (3) supplying a processing liquid to a front surface of the substrate (9a) held by the chuck 21 (holding member) (para 0044, 0049; see for example Fig. 3); and 
a controller (10) causing said processing liquid supply unit (3) to supply the processing liquid while causing a motor 222 (rotation mechanism) to rotate the chuck 21 (holding member) (para 0043-0044, 0049; see for example Figs. 1 and 3), thereby performing substrate processing, 
wherein the chuck 21 (holding member) has an upper surface opposed to a back surface of the substrate (9a) (see for example Fig. 3), 
wherein the upper surface of the chuck 21 (holding member) extends outwardly from a peripheral edge of the substrate (9a) as seen in plan view (see for example Fig. 3), 
wherein the vertical position of the upper surface (412) of the ring member (41) is level with or below the upper surface of chuck 21 (holding member) (para 0046; see for example Fig. 3), and 
wherein the processing liquid flying off from the peripheral edge of the substrate (9a) flows over the upper surface of the chuck 21 (holding member) and the upper surface (412) of the ring member (41) in this order in said substrate processing (para 0050).
	
	Miyagi further teaches the bottom part 413 of ring member (41) includes a drain outlet (para 0047; see for example Fig. 1).
Miyagi does not explicitly teach the substrate holding apparatus as recited in claim 1 including a rotation mechanism rotating the ring member (41) with the chuck 21 (holding member).
However, Swain teaches a chuck 14 (holding member) holding a substrate (16) in a horizontal attitude; a spin tub 28 (ring member) in a shape of a ring surrounding a peripheral edge of the substrate (16) held by chuck 14 (holding member) as seen in plan view (col. 5, lines 13-29; see for example Fig. 1); and motors 20, 32 (rotation mechanism) that rotate the chuck 14 (holding member) and spin tub 28 (ring member), respectively, about a rotation axis, the rotation axis being a vertical axis passing through the substrate (16) held by the chuck 14 (holding member) (col. 5, lines 13-58; see for example Fig. 1); and rotating the chuck 14 (holding member) and tub 28 (ring member) at rotation speeds different from each other (col. 9, lines 16-29; for example, motor 20 rotates chuck 14 (holding member) at a speed > 0 rpm while tub 28 (ring member) is not rotated (i.e., speed = 0 rpm)), wherein the rotation mechanism include motors (20, 32), a shaft (18) coupling motor 20 and the chuck 14 (holding member) to each other, and a shaft 30 (speed change mechanism) coupling said shaft (18) and the tub 28 (ring member) rotatably relative to each other and rotating said tub 28 (ring member) at a speed ratio to the rotation speed of said shaft (18) (col. 5, lines 13-58; see for example Fig. 1), for the benefit of having an even air flow through the tub 28 (ring member) and drawing excess fluid to outlet slots (col. 9, lines 16-29). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Miyagi and the controller to rotate the chuck 21 (holding member) and ring member (41) at different speeds, as taught by Swain, for the benefit of having an even air flow through and drawing excess fluid to the outlet.

	Regarding claim 10, Miyagi further shows that that upper surface (412) of said ring member (41) is inclined with respect to a horizontal plane so that an outer peripheral edge of said upper surface (412) is positioned below an inner peripheral edge of said upper surface (412) (para 0046; see for example Fig. 3).

	Regarding claim 11, Miyagi further teaches that the upper surface (412, 411a) of said ring member (41) has a hydrophilicity (para 0046).

	Regarding claims 12 and 13, Miyagi further teaches that an inner peripheral surface (411a) of the ring member (41), which is an opposed surface to chuck 21 (holding member), has a hydrophobicity (para 0046).

	Regarding claim 14, Miyagi further teaches an elevating mechanism (5) moving the ring member (41) upwardly and downwardly relative to the chuck 21 (holding member) (para 0043; see for example Fig. 1).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi (US 20080070418) in view of Swain (USP 5211753) as applied to claim 2 above, and in further view of Zaech (US 20050072266).
	Regarding claims 3 and 4, Swain of the previous art combination above further teaches that the speed changing mechanism comprises motors 20,32, pulleys 22, 36, and belts 26,36 (col. 5, lines 13-57; see for example Fig. 1).
	Miyagi and Swain do not explicitly teach that the speed changing mechanism comprises an external gear coupled to said shaft and rotating together with said shaft, an internal gear coupled to said ring member, and an even number of first gears meshing in series between the external gear and internal gear and rotating said internal gear as said external gear rotates.
However, Zaech teaches a speed changing mechanism comprising an external gear (80) coupled to a shaft (78) and rotating together with the shaft (78), an internal gear (19) coupled to a ring member (31), and an even number of first gears 82,84 meshing in series between the external gear (80) and internal gear (19) to rotate the internal gear (19) as said external gear (80) rotates, for the benefit of rotating the ring member (31) (para 0051; see for example Fig. 9). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) (see MPEP § 2143, B.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the speed changing mechanism in the previous art combination above with the mechanism of Zaech, for the benefit of rotating the ring member (41).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagi (US 20080070418) in view of Swain (USP 5211753) as applied to claim 14 above, and in further view of Kajita (US 20040211959).
	Regarding claim 15, as mentioned above, the prior art combination of Miyagi and Swain teach the substrate holding apparatus as recited in claim 14.
	Miyagi further teaches a processing liquid supply unit (3) supplying a processing liquid to a front surface of the substrate (9a) held by the chuck 21 (holding member) (para 0044, 0049; see for example Fig. 3); and
	a controller (10) capable of controlling the elevating mechanism (5) to stop the ring member (41) at a first position lying below the front surface of the substrate (9a) and causing the first processing liquid supply unit (3) to supply the processing liquid while causing the motor 222 (rotation mechanism) to rotate the chuck 21 (holding member), and capable of controlling the elevating mechanism (5) to stop the ring member (41) at a second position a distance equal to the thickness of said substrate (9a) below said first position (para 0043; see for example Fig. 1).
As mentioned above, Miyagi does not explicitly teach a rotation mechanism rotating the ring member (41) with the chuck 21 (holding member).
However, as mentioned above, Swain teaches a chuck 14 (holding member) holding a substrate (16) in a horizontal attitude; a spin tub 28 (ring member) in a shape of a ring surrounding a peripheral edge of the substrate (16) held by chuck 14 (holding member) as seen in plan view (col. 5, lines 13-29; see for example Fig. 1); and motors 20, 32 (rotation mechanism) that rotate the chuck 14 (holding member) and spin tub 28 (ring member), respectively, about a rotation axis, for the benefit of having an even air flow through the tub 28 (ring member) and drawing excess fluid to outlet slots (col. 9, lines 16-29). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Miyagi and the controller to rotate the chuck 21 (holding member) and ring member (41), as taught by Swain, for the benefit of having an even air flow through and drawing excess fluid to the outlet.
	The previous art combination above does not explicitly teach a second processing liquid supply unit supplying a processing liquid to a back surface of the substrate held by the chuck 21 (holding member).
However, Kajita teaches a holding member (16) having a stage 12 (upper surface) opposed to a back surface of substrate (W) (para 0027; see for example Fig. 3), wherein the stage 12 (upper surface) of the holding member (16) extends outwardly from a peripheral edge of the substrate (W) as seen in plan view (see for example Fig. 3), nozzles 26, 30, 40, 44 (first and second processing liquid supply units) supplying a processing liquid to front and back surfaces of the substrate (W) held by the stage 12 (holding member) (para 0030-0034; see for example Fig. 3), and controlling an elevating mechanism (not shown; see para 0028) to stop the cup 18 (ring member) at a position below the substrate (W) and causing the nozzles 40, 44 (second processing liquid supply unit) to supply the processing liquid while causing a rotation mechanism (not shown; see para 0027) to rotate the holding member (16) via shaft 10 (para 0041-0042), for the benefit of cleaning the reverse side of the substrate. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a second processing liquid supply unit with the apparatus in the previous art combination above, in the manner taught by Kijita, for the benefit of cleaning the reverse side of the substrate.
It is implicit that the control part (10) in Miyagi and controllers in the combination of prior art above are electronic controllers. Thus, the controller in the previous art combination above is capable of controlling the elevating mechanism to stop ring member (41) at a second position a distance equal to the thickness of substrate (9a) below the first position and supply liquid from the second processing liquid supply unit while causing the rotation mechanism to rotate the holding member and ring member, since the electronic controller can be programmed to carry out the claimed function (see MPEP 2114(IV)).


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of claims 1, 2, 3, 4, and 6, wherein said speed change mechanism includes a second gear part provided between said external gear and said internal gear and having an odd number of second gears meshing with each other in series, said second gear part rotating said internal gear as said external gear rotates; and a movement mechanism moving said first gear part between a first meshing position in which said first gear part is positioned between said external gear and said internal gear and a first retracted position in which said first gear part is retracted from between said external gear and said internal gear, and moving said second gear part between a second meshing position in which said second gear part is positioned between said external gear and said internal gear and a second retracted position in which said second gear part is retracted from between said external gear and said internal gear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717